PER CURIAM
Claimant seeks review of a Workers’ Compensation Board order that awarded a penalty against insurer under ORS 656.262(10) for unreasonable claim processing, but declined to assess an attorney fee for the same conduct under ORS 656.382(1). He acknowledges that the unreasonable conduct of which he complains is a single act, not separate acts.
We have held that a single unreasonable act cannot be the basis for both a penalty under ORS 656.262(10)(a) and an award of attorney fees under ORS 656.382(1). Corona v. Pacific Resource Recycling, 125 Or App 47, 50, 865 P2d 407 (1993); Oliver v. Norstar, Inc., 116 Or App 333, 336, 840 P2d 1382 (1992); Martinez v. Dallas Nursing Home, 114 Or App 453, 836 P2d 147, rev den 315 Or 271 (1992). Claimant criticizes that rule, but does not successfully distinguish this case from the authorities cited.
Affirmed.